                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


SERENITY MEDINA,
                                                                        Case No. 2:17-cv-01216-PP
                               Plaintiff,
vs.

CAPITAL ONE BANK (USA), N.A.,

                               Defendant.


                                  NOTICE OF SETTLEMENT


       COMES NOW, Plaintiff Serenity Medina, by and through the undersigned counsel, and

hereby notifies the Court that the parties to this matter have reached an agreement to settle this

matter in its entirety. The parties, through counsel, are working cooperatively to finalize the

settlement and Plaintiff anticipates filing a Fed. R. Civ. P. 41 stipulation of dismissal, with

prejudice, within 60 days.



Date: October 12, 2018                                 HANSEN REYNOLDS LLC


                                                       /s/ Michael C. Lueder
                                                       Michael C. Lueder (SBN 1039954)
                                                       HANSEN REYNOLDS LLC
                                                       301 N. Broadway, Suite 400
                                                       Milwaukee, Wisconsin 53202
                                                       Tel: 414-455-7676
                                                       Fax: 414-273-8476
                                                       mlueder@hansenreynolds.com

                                                       Attorney for Plaintiff Serenity Medina




                                                  1

           Case 2:17-cv-01216-PP Filed 10/12/18 Page 1 of 2 Document 15
                                 CERTIFICATE OF SERVICE

        I, Michael C. Lueder, hereby certify that on October 12, 2018, I electronically filed the

foregoing with the Clerk of the Court using the CM/ECF system, which will send notification of

this filing to all parties.

Date: October 12, 2018                                HANSEN REYNOLDS LLC


                                                      /s/ Michael C. Lueder
                                                      Michael C. Lueder (SBN 1039954)
                                                      HANSEN REYNOLDS LLC
                                                      301 N. Broadway, Suite 400
                                                      Milwaukee, Wisconsin 53202
                                                      Tel: 414-455-7676
                                                      Fax: 414-273-8476
                                                      mlueder@hansenreynolds.com

                                                      Attorney for Plaintiff Serenity Medina




                                          2
            Case 2:17-cv-01216-PP Filed 10/12/18 Page 2 of 2 Document 15
